986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Bobby Lynn COOPER, Petitioner.
No. 92-8104.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
Bobby Lynn Cooper, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bobby Lynn Cooper has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his petition for post-conviction relief under 28 U.S.C. § 2255 (1988).  Because we find that the district court has not unduly delayed acting on his claim, we deny the petition.  However, the denial is without prejudice to the Petitioner's right to file another petition if the district court fails to act expeditiously.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED